NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              SEP 15 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VICTOR A. SEGOVIA, Esquire,                      No. 09-16317

              Appellant,                         D.C. No. 3:08-cv-05767-VRW

  v.
                                                 MEMORANDUM*
BACH CONSTRUCTION, INC.,

              Appellee.



VICTOR A. SEGOVIA, Esquire,                      No. 09-16320

              Appellant,                         D.C. No. 3:08-cv-05768-VRW

  v.

JANINA ELDER,

              Trustee - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
                Vaughn R. Walker, Chief District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted July 15, 2010**
                              San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

      Victor Segovia appeals from a district court decision affirming the

bankruptcy court’s partial grant of Bach Construction, Inc.’s motion for summary

judgment. Segovia challenges the bankruptcy court’s refusal to enter default

judgment against Bach Construction and argues that the bankruptcy court erred in

its application of res judicata.

      We review a bankruptcy court’s conclusions of law de novo and findings of

fact for clear error. In re Pace, 67 F.3d 187, 191 (9th Cir. 1995). We review a

decision regarding entry of default judgment for abuse of discretion. DIRECTV,

Inc. v. Huynh, 503 F.3d 847, 852 (9th Cir. 2007). We have jurisdiction under 28

U.S.C. § 158(d). We affirm.

      The facts of the case are known to the parties. We do not repeat them.

      Segovia argues that the bankruptcy court erred in refusing to enter default

judgment against Bach Construction when it filed a late answer to his cross-

complaint. Segovia makes no showing that he was prejudiced by the court’s




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
refusal to enter default judgment, and so that refusal was not an abuse of discretion.

See Draper v. Coombs, 792 F.2d 915, 924–25 (9th Cir. 1986).

      Segovia next argues that the bankruptcy court incorrectly applied res

judicata. Res judicata precludes subsequent suits regarding the same claims, raised

between the same parties, when a previous suit has proceeded to a final judgment,

on the merits. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). Here,

all of the elements of res judicata are met. The exact same claim was brought

between the same parties in a prior action that proceeded to the Ninth Circuit after

a final judgment on the merits. See Segovia v. Bach Constr., 346 F.App’x 156 (9th

Cir. 2009).1

      AFFIRMED.




      1
         We deny Bach Construction’s January 8, 2010 request that we take
judicial notice of our prior decision.

                                          3